SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended: June 30, 2011 Commission File Number: 000-52561 Anoteros, Inc. (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 88-0368849 (IRS Employer Identification No.) 24328 Vermont Avenue, #300, Harbor City, CA 90710 (Address of principal executive offices) 310-997-2482 (Registrant’s Telephone Number, Including Area Code) Indicated by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of August 9, 2011, there were 53,810,624 shares of the issuer's Common Stock, $0.001 par value, issued and outstanding. Page 1 EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Quarterly Report of Anoteros, Inc. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2011, filed with the Securities and Exchange Commission on August 15, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T and to furnish Exhibit 21.01 to the Form 10-Q.Exhibit 101 to this report provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). Other than the aforementioned, no other changes have been made to the Form 10-Q.This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. Page 2 Item 6. Exhibits Exhibit Number Description of Exhibit Agreement and Plan of Merger Incorporated by reference to our Form 8-K filed with the SEC on March 30, 2011 Articles of Incorporation Incorporated by reference to our Registration Statement on Form 10SB filed on April 12, 2007 Restated Articles of Incorporation Incorporated by reference to our Registration Statement on Form 10SB filed on April 12, 2007 Bylaws Incorporated by reference to our Registration Statement on Form 10SB filed on April 12, 2007 Certificate of Change Pursuant to NRS 78.209 Incorporated by reference to our Form 8-K filed with the SEC on September 18, 2009 2007 Long Term Incentive Plan Incorporated by reference to our Form 10-KSB filed with the SEC on March 27, 2008 Literary Agent Agreement dated September 25, 2009 Incorporated by reference to our Form 8-K filed with the SEC on September 29, 2009 Option Agreement dated April 29, 2011 Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Michael J. Sinnwell Jr. – Employment Agreement dated April 29, 2011 Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Kevin Vining – Employment Agreement dated April 29, 2011 Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Michael J. Sinnwell Jr., – Confidential Information and Invention Assignment Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Kevin Vining – Confidential Information and Invention Assignment Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Glenn Geller – Lock-Up Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Greg Geller – Lock-Up Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Gaden Griffin – Lock-Up Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Tom Kelley - Lock-Up Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Marla Beans - Lock-Up Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 Tom Smith - Lock-Up Agreement Incorporated by reference to our Form 8-K filed with the SEC on May 3, 2011 List of Subsidiaries Filed herewith. Certification of Principal Executive Officer Pursuant to Rule 13a-14 Incorporated by reference to our Form 10-Q filed with the SEC on August 15, 2011. Certification of Principal Financial Officer Pursuant to Rule 13a-14 Incorporated by reference to our Form 10-Q filed with the SEC on August 15, 2011. CEO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Incorporated by reference to our Form 10-Q filed with the SEC on August 15, 2011. CFO Certification Pursuant to Section 906 of the Sarbanes-Oxley Act Incorporated by reference to our Form 10-Q filed with the SEC on August 15, 2011. Interactive Data Files Filed herewith. Page 3 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the Undersigned, thereunto duly authorized. ANOTEROS INC. Dated: August 22, 2011 By: /s/Michael J. Sinnwell Jr. By: Michael J. Sinnwell Jr. Its: President and CEO Page 4
